Exhibit 10.57

TERMINATION AND RELEASE AGREEMENT

This TERMINATION AND RELEASE AGREEMENT (this “Agreement”), is made and entered
into this 14th day of September, 2011, by and between MEDCATH CORPORATION, a
Delaware corporation (“MedCath”), and JOAN McCANLESS (“Executive”).

For good and valuable consideration, the sufficiency and receipt of which is
hereby acknowledged, the parties do hereby agree, covenant and stipulate as
follows:

1. Termination of Employment Agreement. Executive has served as an officer of
MedCath pursuant to the terms and provisions of an Employment Agreement between
MedCath and Executive dated as of September 30, 2005, as amended (the
“Employment Agreement”). Effective as of the date of this Agreement, the
Employment Agreement is hereby terminated. Notwithstanding the termination of
the Employment Agreement, Executive shall continue serving the Company as an at
will employee until her employment is terminated by the Company or she resigns.

2. Liquidation of Company’s Severance Obligations. In consideration of
Executive’s entering into this Agreement and the Executive’s release of MedCath
as provided herein, MedCath agrees to (i) pay to Executive a lump sum payment of
$633,888 on December 16, 2011 and (ii) complete, on or before September 15,
2012, all action necessary or appropriate (including making a lump sum payment
to Executive or pre-pay premiums to the extent necessary) to provide Executive
fully paid major medical insurance coverage for the two year period following
Executive’s separation from service. From and after the date of this Agreement,
Executive shall not be entitled to any cash severance payments or any other
severance benefits under the Employment Agreement upon or following the
termination of Executive’s employment with MedCath for any reason.

3. Survival of Certain Provisions. The provisions of the Employment Agreement
related to non-competition, non-solicitation and non-disclosure of the Company’s
confidential information and the enforcement of those provisions shall survive
the termination of the Employment Agreement. The provisions of the Employment
Agreement related to compensation, employee benefits and expenses shall continue
to apply to the Executive as an at will employee until her employment is
terminated by the Company or she resigns.

4. Release. Executive, for herself, her heirs, executors, administrators, and
assigns, hereby covenants and agrees that she irrevocably and unconditionally
releases, acquits and forever discharges MedCath, its predecessors, successors,
parent companies, affiliates, subsidiaries, and assigns, and their respective
officers, directors, as well as each of MedCath’s employees and agents (MedCath
and MedCath’s officers, directors, employees, subsidiaries, successors, parent
companies, affiliates, assigns, and agents being collectively referred to herein
as the “Releasees”), or any of them, from any and all charges, complaints,
claims, liabilities, obligations, promises, demands, costs, losses, debts, and
expenses (including attorneys’ fees and costs actually incurred), of any nature
whatsoever, in law or equity, arising out of the termination of the Employment
Agreement.

5. Tax Withholding and Reporting. MedCath shall be entitled to withhold from the
benefits and payments described herein all income and employment taxes required
to be withheld by applicable law.

6. Governing Law and Venue. The interpretation and enforcement of this Agreement
shall be governed by the internal laws and judicial decisions of the State of
North Carolina, without regard to any principles of conflicts of laws.
Executive, for herself and her successors and assigns, hereby expressly and
irrevocably (a) consents to the exclusive jurisdiction of the state or federal
courts located in Charlotte, North Carolina for any action arising out of or
related to this Agreement, and (b) waives any and all objection to any such
action based on venue or forum non conveniens.



--------------------------------------------------------------------------------

7. Notices. Any notice or other communications to be given hereunder shall be
deemed to have been given or delivered when delivered by hand to the individuals
named below or when deposited in the United States mail, registered or
certified, with proper postage and registration or certification fees prepaid,
addressed to the parties as follows (or to such other address as one party shall
give the other in the manner provided herein):

If to MedCath, to:

 

   

MedCath Corporation

10720 Sikes Place, Suite 300

Charlotte, North Carolina 28277

 

Attn: Chief Executive Officer

   

with a copy to:

 

   

Hal A. Levinson, Esq.

Moore & Van Allen, PLLC

100 N. Tryon Street, Floor 47

Charlotte, North Carolina 28208-4003

   

If to Executive, to the most recent address on MedCath’s employment records for
Executive.

8. Whole Agreement, Amendment and Severability. This document contains the whole
and entire understanding and agreement between the parties hereto, superseding
any and all prior and contemporaneous agreements, representations, promises,
inducements and understandings of the parties, including without limitation the
Employment Agreement except as otherwise stated herein. There are no other
understandings, promises, covenants or agreements between the parties regarding
the subject matter of this Agreement, except as specifically set forth herein.
This Agreement may not be amended, modified or altered in any fashion except in
writing executed by the parties hereto with the same formality as with which
this Agreement is executed. Executive understands and agrees that each clause of
this Agreement is a separate and independent clause, and that, if any clause
should be found unenforceable, such clause should be and is hereby severed from
this Agreement and will not affect the enforceability of any of the other
clauses herein. Nothing in this Agreement shall be construed to modify, replace
or terminate the Indemnification Agreement entered into between MedCath and the
Executive dated January 25, 2011.

9. Assignability. Neither this Agreement, nor any right or interest hereunder,
shall be assignable by Executive, Executive’s beneficiaries, or legal
representatives. MedCath shall retain the right to assign this Agreement.

IN WITNESS WHEREOF, MedCath has caused this Agreement to be executed by a duly
authorized officer, and Executive has hereunto set her hand and seal, all as of
the day and year first above written.

 

/s/ Joan McCanless   [SEAL] Joan McCanless       MEDCATH CORPORATION   By:   /s/
James A. Parker   Name:   James A. Parker   Title:   Chief Executive Officer  